
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.9


FIRST AMENDMENT TO EARNOUT AGREEMENT


        This FIRST AMENDMENT TO EARNOUT AGREEMENT (this "Amendment") is made as
of the 19th day of December, 2012, by and among OXFORD INDUSTRIES, INC., a
Georgia corporation ("Oxford"); SUGARTOWN WORLDWIDE LLC, a Delaware limited
liability company ("Sugartown"); and SWI HOLDINGS, INC., a Delaware corporation
("SWI"), on behalf of itself and on behalf of the Sellers (as hereinafter
defined) in its capacity as Sellers' Representative.


W I T N E S S E T H:


        WHEREAS, the parties hereto are parties to a certain Earnout Agreement,
dated as of December 21, 2010 (the "Earnout Agreement"; capitalized terms used
in this Amendment without definition shall have the respective meanings ascribed
to them in the Earnout Agreement), among Oxford, Sugartown (as successor in
interest to Sugartown Worldwide, Inc.), SWI and the Persons listed under the
heading "Sellers" on the signature pages thereto (the "Sellers"), which Earnout
Agreement was entered into in connection with a Stock Purchase Agreement, dated
as of December 21, 2010 (the "Purchase Agreement"), pursuant to which SWI sold
to Oxford, and Oxford purchased from SWI, all of the issued and outstanding
capital stock of Sugartown Worldwide, Inc., on the terms and subject to the
conditions set forth in the Purchase Agreement; and

        WHEREAS, the Earnout Agreement provides for the payment to SWI of, among
other things, certain payments designated as Basic Earnout Payments based upon
the achievement of certain performance targets for the applicable Earnout Years;
and

        WHEREAS, based upon the Adjusted PBT for EY 2011 (i.e., the period
beginning on 12:00 a.m., New York, New York, time on the day immediately
following the Closing Date and ending January 28, 2012, inclusive), (x) SWI was
paid the maximum Basic Earnout Payment of Two Million, Five Hundred Thousand
Dollars ($2,500,000) in respect of EY 2011, and (y) as adjusted pursuant to
Section 2.1.2.4 of the Earnout Agreement, the EY 2012 Target PBT is Seven
Million, Five Hundred Two Thousand Dollars ($7,502,000); and

        WHEREAS, based upon the estimated Adjusted PBT for the portion of EY
2012 (i.e., the period beginning January 29, 2012 and ending February 2, 2013,
inclusive) that has expired as of the date hereof, the parties believe it is
substantially certain that Oxford and Sugartown, jointly and severally, will be
obligated to pay to SWI the maximum Basic Earnout Payment of Two Million, Five
Hundred Thousand Dollars ($2,500,000) in respect of EY 2012 pursuant to the
Earnout Agreement; and

        WHEREAS, in consideration of, among other things, the discounting of
certain portions of the Basic Earnout Payment in respect of EY 2012, as further
set forth in this Amendment, the parties hereto have agreed that the Basic
Earnout Payment in respect of EY 2012 may be paid earlier than originally
planned, subject to possible adjustment pursuant to the Earnout Agreement and
this Amendment.

        NOW, THEREFORE, in consideration of the premises and mutual promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Oxford, Sugartown and SWI, on
behalf of itself and on behalf of the Sellers in its capacity as Sellers'
Representative, intending to be legally bound, hereby agree as follows:

        1.    Payment of Basic Earnout Payment for EY 2012.    Notwithstanding
the provisions of Article 2 of the Earnout Agreement (including without
limitation the provisions of Sections 2.1.3 and 2.3 of the Earnout Agreement),
the parties hereto agree that on or prior to December 31, 2012, Oxford shall pay
to SWI, in accordance with, but subject to, Section 2.4 of the Earnout Agreement
and subject to possible adjustment pursuant to the Earnout Agreement and this
Amendment, (x) the maximum Basic Earnout Payment of Two Million Five, Hundred
Thousand Dollars ($2,500,000) which may be payable to SWI pursuant to the
Earnout Agreement in respect of EY 2012 less (y) an early payment discount of
Twenty Thousand Dollars ($20,000).

--------------------------------------------------------------------------------



2.     Review and Adjustment Procedures.

        (a)   Without limitation of (i) Section 2.3 of the Earnout Agreement in
respect of Earnout Years other than EY 2012 and in respect of the Four-Year
Period, or (ii) the two penultimate sentences of Section 2.3 of the Earnout
Agreement in respect of all Earnout Years, the parties agree that Section 2.3 of
the Earnout Agreement is hereby amended with respect to EY 2012 only to provide
that within one hundred twenty (120) days after the end of EY 2012, Oxford shall
submit to SWI in writing the proposed calculations necessary to definitively
determine the EY 2012 Adjusted PBT and the EY 2013 Target PBT, giving effect to
Section 2.1.3.4, together with the monthly income statements and monthly balance
sheets of the Company and Capital Charge calculations for EY 2012. Oxford and
Sugartown shall give SWI such access during normal business hours to the books
and records of Sugartown as SWI shall reasonably request in order to evaluate
such calculations. If SWI objects to Oxford's calculations as delivered pursuant
to this Section 2(a), SWI may deliver to Oxford a notice of objection within
thirty (30) days after delivery thereof, in which event the EY 2012 Adjusted PBT
shall be finally determined in accordance with Section 2.3 of the Earnout
Agreement as if an Objection Notice had been delivered by SWI with respect to
any other Earnout Year. If no notice of objection is delivered to Oxford within
such thirty (30) day period or if SWI delivers to Oxford a notice of acceptance
of such calculations, the EY 2012 Adjusted PBT calculation of Oxford shall be
final and binding. The determination of the EY 2012 Adjusted PBT pursuant to
this Section 2(a) and Section 2.3 of the Earnout Agreement, as applicable, shall
be final and binding with respect to the EY 2012 Adjusted PBT for purposes of
any subsequent Earnout Calculations.

        (b)   If, upon final determination of the EY 2012 Adjusted PBT pursuant
to Section 2(a) above and Section 2.3 of the Earnout Agreement, as applicable,
it is determined that the EY 2012 Adjusted PBT is equal to or less than Six
Million, Three Hundred Seventy-Six Thousand, Seven Hundred Dollars ($6,376,700),
then SWI shall pay to Oxford the sum of Two Million, Five Hundred Thousand
Dollars ($2,500,000). If, upon final determination of the EY 2012 Adjusted PBT
pursuant to Section 2(a) above and Section 2.3 of the Earnout Agreement, as
applicable, it is determined that the EY 2012 Adjusted PBT is greater than Six
Million, Three Hundred Seventy-Six Thousand, Seven Hundred Dollars ($6,376,700)
but less than Seven Million, Five Hundred Two Thousand Dollars ($7,502,000),
then SWI shall pay to Oxford an amount equal to (x) Two Million, Five Hundred
Thousand Dollars ($2,500,000) less (y) Two Million, Five Hundred Thousand
Dollars ($2,500,000) multiplied by a fraction (i) the numerator of which shall
be (A) the EY 2012 Adjusted PBT minus (B) Six Million, Three Hundred Seventy-Six
Thousand, Seven Hundred Dollars ($6,376,700) and (ii) the denominator of which
shall be One Million, One Hundred Twenty-Five Thousand, Three Hundred Dollars
($1,125,300). If, upon final determination of the EY 2012 Adjusted PBT pursuant
to Section 2(a) above and Section 2.3 of the Earnout Agreement, as applicable,
it is determined that the EY 2012 Adjusted PBT is equal to or greater than Seven
Million, Five Hundred Two Thousand Dollars ($7,502,000), then SWI shall have no
obligation with respect to payment of any amounts to Oxford pursuant to this
Amendment. If SWI shall be obligated to pay any amounts to Oxford pursuant to
this Section 2(b), such amounts shall be paid within ten (10) business days
following the final determination of the EY 2012 Adjusted PBT pursuant to
Section 2(a) above and Section 2.3 of the Earnout Agreement, as applicable.

        (c)   Notwithstanding anything to the contrary, but subject to payment
from SWI to Oxford pursuant to Section 2(b) above, upon payment to SWI of the
Basic Earnout Payment for EY 2012 in accordance with, and subject to, Section 1
above, Oxford shall be fully released and discharged of any obligations with
respect to any Basic Earnout Payment for or in respect of EY 2012.

3.     Miscellaneous.

        (a)    Captions.    The titles, captions and table of contents contained
herein are inserted herein only as a matter of convenience and for reference and
in no way define, limit, extend or describe the scope of this Agreement or the
intent of any provision hereof.

--------------------------------------------------------------------------------



        (b)    Controlling Law.    This Amendment shall be governed by and
construed and enforced in accordance with the internal Laws of the State of New
York without reference to its choice of law rules (other than Section 5-1401 of
the General Obligations Law of the State of New York).

        (c)    Authority of Parties.    Each of the undersigned represents and
warrants that it is authorized to execute and deliver this Amendment on behalf
of such party(ies) and that this Amendment is binding upon such party(ies) in
accordance with its terms.

        (d)    Integration.    The Earnout Agreement, as amended and
supplemented by this Amendment, is hereby confirmed and shall continue in force
and effect and supersedes all negotiations, agreements and understandings among
the parties with respect to the subject matter hereof and constitutes the entire
agreement of the parties with respect thereto.


[Signature page follows]


--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto, intending to be legally bound
hereby, have caused this Amendment to be executed, as of the date first above
written by their respective officers thereunto duly authorized.

    OXFORD INDUSTRIES, INC.
 
 
By:
 
/s/ K. SCOTT GRASSMYER


--------------------------------------------------------------------------------

        Name:   K. Scott Grassmyer         Title:   SVP-Finance, CFO &
Controller
 
 
SUGARTOWN WORLDWIDE LLC
 
 
By:
 
/s/ K. SCOTT GRASSMYER


--------------------------------------------------------------------------------

        Name:   K. Scott Grassmyer         Title:   Vice President
 
 
SWI HOLDINGS, INC., on behalf of itself and on behalf of the Sellers
 
 
By:
 
/s/ SCOTT A. BEAUMONT


--------------------------------------------------------------------------------

        Name:   Scott A. Beaumont

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.9



FIRST AMENDMENT TO EARNOUT AGREEMENT
W I T N E S S E T H
[Signature page follows]
